DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

Claim Rejections - 35 USC § 112
Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification for the claim limitations of "the silicate layer including at least one selected from the group consisting of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx", as recited in claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx ", as recited in claim 1, is unclear as to what the subscripts of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx are.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2 and 5-8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (2014/0187028) in view of Tsai et al. (2013/0302976).
As for claim 1, Ando et al. show in Figs. 1-10 and related text a method for providing a gate structure 700a/700b for a plurality of components 10/20 of a semiconductor device, the method comprising: 
providing a silicate layer 204; 
providing a high dielectric constant layer 502 on the silicate layer (Fig. 8; [0034]); and 
performing a low temperature anneal after the step of providing the silicate layer (Fig. 6; [0032], lines 3-6).

Tsai et al. teach in Figs. 1E-1F and related text the silicate layer including at least one selected from the group consisting of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx ([0045]).
Ando et al. and Tsai et al. are analogous art because they are directed to a method manufacturing a gate structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ando et al. with the specified feature(s) of Tsai et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consist LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx or MgSiOx, as the silicate layer, as taught by Tsai et al., in Ando et al.'s device, in order to reduce gate leakage current, and improve the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 2, the combined device shows providing a work function metal layer 602 on the high dielectric constant layer (Ando: Fig. 9; [0035]).



As for claim 6, the combined device shows the high dielectric constant layer has a dielectric constant greater than a silicon dioxide dielectric constant (Ando: [0034], lines 8-10). 

As for claim 7, the combined device shows the high dielectric constant layer includes hafnium oxide (Ando: [0034], line 11).

As for claim 8, the combined device shows providing an interfacial oxide layer 202 before the step of providing the silicate layer (Ando: Fig. 2; [0025], lines 3-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 13 and 15 of U.S. Patent No. 10,446,400 in view of Tsai et al. (2013/0302976). 

providing a silicate layer (claim 1, line 4; claim 4, line 4; and claim 15, line 11); 
providing a high dielectric constant layer on the silicate layer (claim 1, lines 8-9; claim 4, lines 19-20; claim 15, lines 30-31); 
performing a low temperature anneal after the step of providing the silicate layer (claim 1, lines 12-13; claim 4, lines 23-24; claim 15, lines 40-41; note: Although, claims 1, 4, 7 and 15 of U.S. Patent No. 10,446,400 do not explicitly disclose that the step of performing the lower temperature anneal is performed after step of providing the silicate layer; this limitation is inherently taught by the claim limitation of "performing a lower temperature anneal after the step of providing the high dielectric constant layer", as recited in claims 1 and 4; and "performing a low temperature anneal after the step of providing the reactive metal layer", as recited in claim 15, of U.S. Patent No. 10,446,400, since the step of providing the high dielectric constant layer and the step of providing the reactive metal layer are performed after the step of providing the silicate layer); and
Claims 1, 4, 7 and 15 of U.S. Patent No. 10,446,400 do not disclose the silicate layer including at least one selected from the group consist of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx.
Tsai et al. teach in Figs. 1E-1F and related text the silicate layer including at least one selected from the group consist of LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx and MgSiOx ([0045]). 
U.S. Patent No. 10,446,400 and Tsai et al. are analogous art because they are directed to a method manufacturing a gate structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify U.S. Patent No. 10,446,400 with the specified feature(s) of Tsai et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consist LuSiOx, YSiOx, LaSiOx, BaSiOx, SrSiOx, AISiOx, TiSiOx, ZrSiOx, TaSiOx, ScSiOx or MgSiOx, as the silicate layer, as taught by Tsai et al., in U.S. Patent No. 10,446,400's device, in order to reduce gate leakage current, and improve the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).



As for claim 5, the combined device shows the low temperature anneal has an anneal temperature of not more than six hundred degrees Celsius (U.S. Patent: claim 13; claim 15, lines 41-44).

As for claim 6, the combined device shows the high dielectric constant layer has a dielectric constant greater than a silicon dioxide dielectric constant (U.S. Patent: claim 2). 

As for claim 7, the combined device shows the high dielectric constant layer includes hafnium oxide (U.S. Patent: claim 14).

As for claim 8, the combined device shows providing an interfacial oxide layer before the step of providing the silicate layer (U.S. Patent: claim 3; claim 15, lines 9-10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEIYA LI/Primary Examiner, Art Unit 2811